Citation Nr: 1043247	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension to include 
as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for ulcers due to herbicide 
exposure.

3.  Entitlement to service connection for a heart condition (also 
claimed as heart surgery) to include as secondary to service-
connected diabetes mellitus.

4.  Entitlement to service connection for a right eye condition 
(also claimed as right eye bleeding).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an initial compensable evaluation for service-
connected diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from May 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions dated in January 2006 and August 2006.  In 
September 2007, the Veteran and his spouse testified at a Travel 
Board hearing at the RO, before the undersigned Veterans Law 
Judge.  

In November 2008, the Board remanded the issues listed on the 
title page herein to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further evidentiary development.  
The Board is satisfied that there has been substantial compliance 
with the remand directives set out in November 2008 as pertains 
to the issues currently on appeal.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The Board notes that in September 2009, the AMC issued a 
supplemental statement of the case (SSOC) in this matter; 
however, the SSOC only dealt with five of the seven issues that 
the Board had remanded to the AMC.  The other two issues, service 
connection for bilateral hearing loss and for tinnitus, were not 
encompassed in the September 2009 SSOC, nor were these issues 
otherwise addressed by the AMC.  Since one of these issues will 
herein be allowed in part (service connection for left ear 
hearing loss) and the other issue will also herein be allowed 
(service connection for tinnitus), these issues need not be sent 
back to the AMC for issuance of an SSOC.  The remaining claim for 
service connection for right ear hearing loss, however, must be 
remanded back to the AMC in order to be readjudicated and 
encompassed in an SSOC.  

Although further delay of this matter is regrettable, the issues 
of service connection for right ear hearing loss, for 
hypertension, and for a heart condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if additional action is required on his 
part.


FINDINGS OF FACT

1.  The competent medical and other evidence of record 
establishes that the Veteran's left ear hearing loss disability 
may be related to his period of active military service.

2.  The competent medical and other evidence of record 
establishes that the Veteran's tinnitus may be related to his 
period of active military service.

3.  The competent medical and other evidence of record 
establishes that the Veteran's right eye BRVO (branch retinal 
vein occlusion) may be related to his service-connected diabetes 
mellitus.  

4.  The preponderance of the competent evidence of record is 
against a finding that the Veteran has a right eye disability 
(other than BRVO and diabetic retinopathy) which may be related 
to service or to a service-connected disability.

5.  The preponderance of the competent evidence of record is 
against a finding that the Veteran has ulcers which may be 
related to his active service or to herbicide exposure therein.  

6.  The competent medical evidence of record does not show 
clinical findings of diabetic retinopathy or that the Veteran has 
diminished visual acuity related to diabetic retinopathy.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  A right BRVO was shown to be due to or the result of the 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  A right eye disability (other than BRVO and diabetic 
retinopathy) was not incurred in or aggravated by active service, 
and is not due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

5.  Ulcers were not incurred in or aggravated by active service, 
and are not due to or the result of exposure to herbicides in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

6.  The criteria for an initial compensable rating for the 
service-connected diabetic retinopathy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 
4.84a, Diagnostic Codes 6078, 6079 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claims.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A.  §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United 
States Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the rule 
of prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in October 2005, May 2006, and 
December 2008 that fully addressed the notice elements in this 
matter.  These letters informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Because the Veteran's 
diabetic retinopathy claim arises from his disagreement with the 
initial rating assigned following the grant of service 
connection, additional notice is not required and any defect in 
the notice is not prejudicial as the Courts have held that once 
service connection is granted the claim is substantiated.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
under VCAA is needed regarding any of the claims on appeal.  The 
Board also notes that in the aforementioned letters dated in May 
2006 and December 2008, the Veteran was advised of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Moreover, he has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial error 
as to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.

The Board notes that the Veteran was not scheduled for a VA 
examination to determine whether he has ulcers that may be 
related to service or to exposure to Agent Orange in service.  
Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  A medical examination or medical opinion is necessary 
if the evidence of record does not contain sufficient competent 
medical evidence to decide the claim but (1) contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) establishes 
that the veteran suffered an event, injury, or disease in 
service; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service.  The third part could be satisfied by 
competent evidence showing post- service treatment for a 
condition or other possible association with military service.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service connection 
in which there was a pertinent event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim; and the veteran indicates that the 
claimed disability or symptoms may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for ulcers, the 
Board notes that the record does not contain competent medical 
evidence of a current ulcer disability.  While the most recent VA 
treatment records addressing this issue, which are dated in 2001 
and 2006 show that the Veteran had a history of ulcers and 
current dyspepsia, there is no finding of a current ulcer 
condition or disability.  The Board recognizes that the Court has 
held that the presence of a chronic disability at any time during 
the claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, even if the Board 
allows that there is competent evidence of a current ulcer 
disability, the Board notes that there is no competent evidence 
of record (other than the Veteran's lay assertions) showing that 
any such ulcer disabilities may be related to service, including 
exposure to Agent Orange therein.  Moreover, there has been no 
pertinent event, injury, or disease in service shown to which 
these disabilities might be related.  Although he has contended 
that these disabilities are related to service, including Agent 
Orange exposure, his lay statements alone are not competent 
evidence to support a finding on a medical question (such as 
diagnosis or etiology) requiring special experience or special 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, a VA examination on this issue is not warranted or 
necessary.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has obtained 
the Veteran's VA treatment records, and as explained above, a VA 
examination was not scheduled regarding the claim for service 
connection for ulcers.  With regard to the claim for service 
connection for a right eye condition, the Board notes that the 
Veteran underwent VA examinations in December 2005, August 2006, 
and February 2009, and the Board finds that these VA examinations 
are adequate.  Each examination included a review of the claims 
folders and a history obtained from the Veteran.  Examination 
findings were reported, along with diagnoses/opinions, which were 
supported in the record.  The examination reports are adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
310-11 (2007).  In addition, it appears that all obtainable 
evidence identified by the Veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

With regard to the claims for service connection for left ear 
hearing loss, tinnitus, and branch retinal vein occlusion, the 
Board notes that in view of the grants herein, there is no need 
for further discussion of notice or development as to those 
issues.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

II. Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 104 
F.3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board does recognize that the Court has held 
that the presence of a chronic disability at any time during the 
claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as hypertension, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may be established for disability 
which is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Any increase in severity of a non-
service-connected disease or injury that is proximately due to or 
the result of a service- connected disease or injury, and not due 
to the natural progress of the non-service-connected condition, 
will be service connected.  However, VA will not concede that a 
non-service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 C.F.R. part 4) and determine 
the extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. § 
3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA regulations to 
the Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) 
(now codified at 38 C.F.R. § 3.310(b) (2009)).  To whatever 
extent the revised regulation may be more restrictive than the 
previous one, the Board will afford the veteran review under both 
the old and new versions.  See VAOPGCPREC 7-2003.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

1. Left Ear Hearing Loss and Tinnitus

The Veteran contends that he has had hearing loss and tinnitus 
since service, resulting from exposure to excessive noise in 
service in his duties as a heavy equipment operator.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing 
loss is not demonstrated at separation, a veteran may establish 
service connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

On a VA examination in January 2009, the Veteran reported having 
two years on active duty as a heavy equipment operator.  He 
reported military noise exposure, including weapons, heavy 
equipment, diesel engines, and power tools and chainsaws, without 
the use of hearing protection.  He also reported deer hunting 
with a rifle one to two times a year, without the use of hearing 
protection.  He indicated he drove a van for UPS for 30 years 
after service.  He claimed that his hearing loss and tinnitus 
began in 1964.  Audiological testing showed that the Veteran did 
not have auditory thresholds indicative of hearing loss 
disability, pursuant to 38 C.F.R. § 3.385, in either the right or 
the left ear.  However, his speech recognition scores using the 
Maryland CNC Test were 90 percent in the left ear and 94 percent 
in the right ear.  The examiner indicated that the Veteran's 
discharge examination was of questionable validity, but opined 
that because he had reported significant noise exposure that 
could begin high frequency sensorineural hearing loss, it was at 
least as likely as not that his hearing loss was due to or the 
result of military noise exposure and may have worsened as a 
civilian.  The examiner also opined that it was at least as 
likely as not that the Veteran's tinnitus was related to his 
sensorineural hearing loss.

It is not in dispute that the Veteran now has a left ear hearing 
loss disability by VA standards, as well as tinnitus.  Based upon 
his reported working arrangements in service, it is also likely 
(and not in dispute) that he was exposed to, at least, some noise 
trauma in service.  What he must still show to establish service 
connection for his hearing loss and tinnitus is that it is 
related to the noise trauma in service.  In that regard, as noted 
above, the VA examiner in January 2009 opined, after reviewing 
the record, that hearing loss and tinnitus were at least as 
likely as not caused by or a result of the Veteran's military 
noise exposure.  The Board finds no reason to question the 
opinion of the January 2009 VA examiner given her expertise as an 
audiologist, and that her opinion was based on extensive review 
of the claims file, and was accompanied by an explanation of 
rationale.  As this competent evidence supports the Veteran's 
claim, the Board concludes that service connection for left ear 
hearing loss and for tinnitus is warranted.

2. Right Eye Condition

The Veteran contends that he had a right eye bleed in the past, 
which was caused by his diabetes mellitus and which has left him 
with deteriorating right eye vision.  

A letter dated in March 2005 from a private physician and retina 
consultant, Dr. Sun, showed that the Veteran was seen for an 
examination which revealed branch retinal vein occlusion with 
cystoid macular edema, right eye; age-related macular 
degeneration in both eyes; cataracts in both eyes; and pre-
existing hypertension and coronary artery disease, status post 
open heart surgery.  

Treatment records from Fort Leonard Wood eye clinic showed that 
in July 2005, the Veteran reported he had a broken blood vessel 
four months prior.  His visual acuity, without glasses, was 20/40 
in the right eye and 20/30 in the left eye.  The assessment 
included branch retinal vein occlusion (BRVO) in the right eye; 
macular edema in the right eye; and age-related macular 
degeneration (ARMD) bilaterally.  In March 2006, it was noted 
that the Veteran had an old BRVO in the right eye, with decreased 
visual acuity in the right eye.  

On VA examination in December 2005, the diagnoses included mild 
pigmentary retinopathy which did not affect the central visual 
acuity, which was noted to be excellent without correction; trace 
nuclear sclerotic cataract bilaterally, which was noted to be not 
visually significant; background diabetic retinopathy 
bilaterally, without neovascularization; and status post 
blepharoplasty of both eyes, with good lid position.  The 
examiner indicated that by history, the Veteran had a vitreous 
hemorrhage, but there was no evidence of vitreous hemorrhage at 
the time of the examination and it was noted that the condition 
could resolve spontaneously.  The examiner also indicated that 
the Veteran had no lasting visual sequelae from the condition, 
which happened in the past; however, it was likely that if he did 
have a vitreous hemorrhage, it was due to his diabetes.  Finally, 
the examiner opined that it was unlikely that the Veteran's 
diabetes was the cause for any current visual loss.  

On a VA examination in August 2006, the Veteran reported a 
gradual decrease in right eye vision over the last six months, 
but had no complaints regarding left eye vision.  He reported 
having a past episode of vitreous hemorrhage in the right eye, 
related to his diabetes mellitus, which apparently resolved on 
its own.  Examination showed no evidence of background diabetic 
retinopathy.  The impressions included diabetes mellitus with 
history of background diabetic retinopathy and vitreous 
hemorrhage right eye, with no evidence of retinopathy related to 
his diabetes on the current examination; age-related macular 
degeneration; and peripheral pigmentary degeneration unchanged.  
The examiner opined that there was no vision loss secondary to 
his diabetes, but that his macular degeneration with an apparent 
choroidal neovascular membrane had affected his central acuity in 
the right eye.  

A letter dated in December 2006 from a private ophthalmologist, 
Dr. Hainsworth, showed that the Veteran was seen at the 
University of Missouri Eye Clinic, and his visual acuity of the 
right eye was 20/400 and the left eye was 20/25.  He was also 
noted to have macular degeneration with neovascular membrane of 
the right eye, with resultant visual decline.  Dr. Hainsworth 
opined that the Veteran's visual acuity was likely to remain poor 
but stable on the right and indicated that glasses did not 
improve his vision on the right.  

On a VA examination in February 2007, it was noted that the 
Veteran's visual acuity on the right was 10/600 and 20/30 on the 
left, without correction.  He pinholed at 20/20 on the left, but 
showed no improvement in pinhole in the right eye.  On dilated 
fundus examination there was no diabetic retinopathy seen in 
either eye.  The impressions included non-insulin-dependent 
diabetes mellitus without background diabetic retinopathy in both 
eyes; age-related macular degeneration, both eyes, with choroidal 
neovascularization; geographic atrophy of the retinal pigment 
epithelium in both eyes; history of branch retinal vein occlusion 
in the right eye; and mild nuclear sclerotic cataracts in both 
eyes.  The examiner opined that the macular degeneration was not 
caused by or the result of diabetes.

In support of his claim, the Veteran submitted a medical excerpt 
regarding retinal vein occlusion, and two medical excerpts 
regarding diabetic retinopathy.  

A private ophthalmic examination dated in February 2007, showed 
the Veteran's visual acuity, without glasses, was 20/400 in the 
right eye and 20/25 in the left eye.  The assessment included 
retinal hemorrhage in the right eye, with history of BRVO in the 
right eye.  

A VA treatment record dated in February 2007, showed the Veteran 
had undergone an outside eye examination which showed 
retinopathy.  It was noted that he had retinal hemorrhage OD, and 
he was instructed to return to Dr. Sun ASAP.  

In a letter dated in September 2007, Dr. Sun concurred with the 
Veteran's statement that his scar tissue in the macula in the 
right eye was a possible reason for his poor vision on the right 
side.  

A March 2008 VA treatment record showed the Veteran underwent a 
diabetic eye examination which revealed no apparent diabetes 
mellitus retinopathy, no diabetic complications, macular 
degeneration in both eyes, and cataracts in both eyes.

On VA examination in February 2009, it was noted that the 
Veteran's diabetic retinopathy had an onset in 2005.  Visual 
acuity testing of the right eye showed that uncorrected distant 
vision was 10/300 and corrected distant vision was 10/140, and 
near vision was not measurable for the right eye.  The diagnoses 
included diabetes with no retinopathy in both eyes; exudative 
macular degeneration right eye with fibrotic scarring and status-
post seven Avastin injections; history of BRVO right eye - 
resolved, no residual ocular or visual complications; and mild 
nuclear sclerosis cataracts both eyes.  The examiner opined that 
there was no diabetic retinopathy noted on today's examination; 
that the exudative age-related macular degeneration was the cause 
of the Veteran's decreased visual acuity in the right eye, but 
that this was not caused by or a result of the Veteran's diabetes 
mellitus; that there was a history of branch retinal vein 
occlusion of the right eye that was resolved with no residual 
ocular or visual complications, and that this was at least as 
likely as not caused by or the result of the Veteran's service-
connected diabetes mellitus; and that the mild nuclear sclerosis 
cataracts of both eyes were less likely as not caused by or a 
result of the Veteran's service-connected diabetes mellitus.  

Further, on the VA examination in 2009, the examiner explained 
that the diagnosis of diabetic retinopathy was made clinically, 
that there were no retinal findings of any kind (hemorrhages, 
microaneurysms, cotton wool spots, or neovascularization) noted 
on today's examination consistent with a diagnosis of diabetic 
retinopathy.  The examiner opined that the exudative age-related 
macular degeneration was the cause of the Veteran's decreased 
visual acuity in the right eye, but that this was not caused by 
or a result of his diabetes mellitus, and that the mild nuclear 
sclerosis cataracts of both eyes were less likely as not caused 
by or a result of the service-connected diabetes mellitus.  The 
examiner noted that age, heredity, race, hypertension, 
cardiovascular disease, smoking, and life-long exposure to 
sunlight ultra-violet radiation were all established etiologic 
factors of age-related macular degenerative.  The examiner also 
explained that a BRVO occurs when a retinal venule at an 
arteriovenous crossing is compressed by a sclerosed arteriole, 
and that BRVOs have a strong association with systemic diseases, 
including hypertension, arteriosclerosis, diabetes, 
hypercholestermia, and hyperlipidemia.  The examiner indicated 
that a significant amount of BRVOs resolve spontaneously, without 
treatment, though complications such as persistent macular edema 
and/or retinal neovascularization can occur.  The examiner 
further noted that the Veteran was diagnosed with a BRVO in March 
2005 that had resolved completely with no ocular or visual 
complications, and that the cause of this BRVO was at least as 
likely as not his diabetes mellitus as it was the precipitating 
factor in him ultimately being diagnosed with diabetes.  The 
examiner opined that the BRVO, which had resolved, was in no way 
responsible for his right eye visual acuity loss.  Finally, the 
examiner noted that the amount of cataracts present in the 
Veteran was normal for his age, and the examiner opined that it 
was less likely as not that the Veteran's mild nuclear sclerosis 
cataracts were caused by or a result of his diabetes mellitus.   

The record reflects that the Veteran has had at least two 
episodes of BRVOs, in 2005 and again in 2007.  However, on the 
most recent VA examination in 2009, there was no evidence of a 
current BRVO or other retinopathy.  Nonetheless, the fact that he 
did have two clinically noted BRVOs during the pendency of this 
appeal is arguably sufficient to show a current disability.  In 
that regard, the Board recognizes the Court has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).

With regard to whether the Veteran's history of BRVOs may be 
related to service or to a service-connected disability, the 
Board notes that on the VA examination in December 2005, the 
examiner opined that it was likely that if he did have a vitreous 
hemorrhage in the past, it was due to his diabetes.  Likewise, in 
February 2009, the VA examiner opined that the cause of the 
Veteran's BRVO in March 2005 was at least as likely as not his 
diabetes mellitus as it was the precipitating factor in the 
Veteran ultimately being diagnosed with diabetes.  Thus, based on 
the VA examiner's opinions, and resolving any reasonable doubt in 
favor of the Veteran, the Board concludes that the Veteran's 
history of BRVO was related to his service-connected diabetes 
mellitus.  Therefore, service connection for BRVO is warranted.  
See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, supra.

Finally, the Board has also considered whether the Veteran may be 
entitled to service connection for any right eye condition (other 
than BRVO or diabetic retinopathy).  In that regard, the 
competent medical evidence of record shows that the Veteran's 
right eye has also been diagnosed with macular degeneration and 
cataracts.  What is needed in that regard, is competent medical 
evidence linking the Veteran's cataracts and/or macular 
degeneration to service or to the service-connected diabetes 
mellitus.  In that regard, the Board notes that on the VA 
examination in 2009, the diagnoses included exudative macular 
degeneration of the right eye with fibrotic scarring and status-
post seven Avastin injections, and mild nuclear sclerosis 
cataracts of both eyes.  The examiner opined that the exudative 
age-related macular degeneration was the cause of the Veteran's 
decreased visual acuity in the right eye, but that this was not 
caused by or a result of his diabetes mellitus, and that the mild 
nuclear sclerosis cataracts of both eyes were less likely as not 
caused by or a result of the service-connected diabetes mellitus.  
The examiner explained that the age-related macular degeneration 
was a chronic degenerative disease resulting in damage to the 
macular photo-receptor cells, and that there was no medical 
evidence in the science literature linking exudative age-related 
macular degeneration to diabetes mellitus.  The examiner also 
explained that the amount of cataracts present in the Veteran was 
very normal for his age, and opined that it was less likely as 
not that his mild nuclear sclerosis cataracts were caused by or a 
result of his diabetes mellitus.  

The Veteran also submitted an opinion, dated in February 2009, 
from a doctor at the VA eye clinic at Fort Leonard Wood, who 
examined the Veteran for complaints of right eye soreness.  On 
examination, his best corrected acuities were 20/CF at 3 feet in 
the right and 20/25 in the left.  He had nuclear sclerotic 
cataracts in both eyes, and an old BRVO in the right eye, which 
was at least as likely as not related to his hypertension.  He 
also had macular degeneration in both eyes, which was 
progressively getting worse with time.  The exact cause of the 
macular degeneration was unknown, but the doctor indicated that 
evidence had shown that a risk factor for developing macular 
degeneration was large exposure to ultraviolet light from the 
sun, as well as patients with fair skin and light iris colors who 
are also at higher risk.  The doctor opined that due to the 
Veteran's military history "this could very well be a 
contributing factor to him developing macular degeneration in 
both eyes".  It was also noted that a subretinal neovascular 
membrane was present, and visual acuities in the right eye had 
declined since 2006.  Finally, it was noted he had no diabetic 
retinopathy present in either eye.

The Board notes that the opinion received from the doctor at Fort 
Leonard Wood (that the Veteran's military history could very well 
be a contributing factor to him developing macular degeneration 
in both eyes) is, for all intents and purposes, inconclusive as 
to the origin of the Veteran's macular degeneration and cannot be 
employed as suggestive of a linkage between the disorder and 
military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Sklar v. Brown, 5 Vet. App. 104, 145-46 (1993).  Opinions like 
this amount to "nonevidence," being neither for nor against the 
claim, because service connection may not be based on speculation 
or remote possibility.  See generally Bloom v. West, 12 Vet. App. 
185 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).

The Board also notes that this opinion from the doctor at Fort 
Leonard Wood does not rise to the level of equipoise.  See Chotta 
v. Peake, 22 Vet. App. 80, 86 (2008) (noting, in the context of 
an increased rating claim, that if the level of the appellant's 
disability . . . cannot be determined without resorting to 
speculation, then it has not been proven to the level of 
equipoise and a staged rating is not appropriate); see also 38 
C.F.R. § 3.102 (when considering application of the benefit-of-
the-doubt doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).

A prior record from the Fort Leonard Wood eye clinic, as well as 
the VA examinations in 2006, 2007, and 2009, referred to the 
Veteran having age-related macular degeneration.  Moreover, on 
the VA examinations in 2007 and 2009, the examiners opined that 
the Veteran's age-related macular degenerative was not related to 
his diabetes mellitus.  Further, on the 2009 VA examination the 
examiner indicated that life-long exposure to sunlight ultra-
violet radiation was one of the established etiologic factors for 
age-related macular degeneration.  Likewise, a review of the 
claims folder shows that the opinions by the VA examiners in 2007 
and 2009 were well reasoned, and that the 2009 VA examiner's 
opinion was based on a review of the relevant evidence and 
clinical evaluation.  Thus, the 2009 VA examiner's opinion has 
the proper factual foundation and is, therefore, entitled to 
significant probative weight - especially in the absence of any 
opinion to the contrary.  See Elkins v. Brown, 5 Vet. App. 474 
(1993); Black v. Brown, 5 Vet. App. 177 (1993).  And, while the 
Court has clarified that review (or lack of review) of the claims 
file is not dispositive of the probative value of a medical nexus 
opinion, such review is nonetheless deserving of consideration 
when, as here, there is relevant evidence in the claims file 
(such as the Veteran's medical history regarding his eyes) which 
may affect the nexus outcome offered by the examiner upon 
consideration of the evidence in the file.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

The Board also recognizes the Veteran's contentions that he has a 
right eye condition (other than BRVO or diabetic retinopathy) 
related to service or the service-connected diabetes mellitus.  
Although the Veteran is certainly competent to offer his own 
opinion as to his eye problems and specifically, decreased visual 
acuity, over the years, and his lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation, he is not 
competent, as a layperson, to render a medical opinion as to 
whether his macular degeneration is related to service or to a 
service-connected disability.  Espiritu, supra.  Eye disorders 
are complex conditions which require specialized training for 
determination as to diagnosis and causation, and are therefore 
not susceptible of lay opinions on etiology.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; 
Buchanan, supra.  That is to say, the Board finds no basis for 
concluding that a lay person would be capable of discerning 
whether a current eye disability had an onset in service or is 
related to diabetes mellitus, in the absence of specialized 
training, and the Veteran has not established any specialized 
training for such qualifications.

The preponderance of the evidence is therefore against the claim 
of service connection for a right eye condition (other than BRVO 
and diabetic retinopathy) on both a direct basis and as secondary 
to the service-connected diabetes mellitus.  Consequently, the 
benefit-of-the-doubt rule does not apply and this claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra.

3. Ulcers

The Veteran essentially contends that he has ulcers resulting 
from exposure to Agent Orange in Vietnam. 

With regard to this claim, the Board notes there is arguably 
competent medical evidence of a current disability.  A VA 
treatment record dated in October 2001, showed that the Veteran 
had a past medical history of ulcers, and the current diagnosis 
was dyspepsia.  A VA treatment record dated in August 2006 showed 
that he had dyspepsia and took medication for lower stomach acid.  
Thus, he arguably has had at least some type of ulcer condition.  
The Board recognizes the Court has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, supra.  That 
holding, of course, did not abrogate the necessity of competent 
evidence of a nexus to service. 

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).  Thus, since the Veteran served in Vietnam, his exposure 
to Agent Orange may be conceded.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  chloracne 
or other acneform disease consistent with chloracne; Type II 
diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).
 
The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 
41,442-41,449, and 61 Fed. Reg. 57,586- 57,589 (1996).  The 
Secretary also clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam Era is not warranted for several conditions, 
including lipid and lipoprotein disorders, gastrointestinal and 
digestive disease, immune system disorders, gastrointestinal 
tract tumors, and any other condition for which the Secretary has 
not specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

The Board notes that since the Veteran has not been diagnosed 
with a condition for which the Secretary specifically found a 
link to herbicide exposure, service connection for his ulcer 
condition cannot be presumptively granted based on herbicide 
exposure.

When a disease is first diagnosed after service, but not within 
an applicable presumptive period, service connection may 
nevertheless be established by evidence demonstrating that 
disease was in fact incurred during service.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no 
presumptive service connection available, as is the case here, 
direct service connection can be established if the record 
contains competent medical evidence of a current disease process 
with a relationship to exposure to an herbicide agent while in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-
44.

Where a veteran served ninety days or more of active military 
service, and certain chronic diseases, such as peptic ulcers, 
become manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).

In that regard, service treatment records (STRs) show no report 
of or finding of any ulcers or ulcer condition.  There is also no 
evidence of such disability during the one year presumptive 
period for such chronic disease.

Moreover, the record reflects that an October 1975 private 
medical record from St. John's Hospital showed that the veteran 
was seen for complaints of abdominal pain.  It was noted that in 
the past he had an x-ray proven duodenal ulcer, but he reported 
that his symptoms were not similar to the pain he experienced 
when he was having an active ulcer.  In June 1979, it was noted 
that he had been hospitalized three or four years prior for a 
duodenal ulcer.  An upper GI study dated in February 1985 showed 
a hiatal hernia and a slight deformity in the bulb and thickening 
of the folds in the duodenum consistent with acid peptic disease.  
An upper GI series taken in December 1988 showed a small hiatal 
hernia and that a gastric ulcer may be present, requiring 
gastroscopic examination.  On examination in December 1988, the 
assessment was right upper quadrant discomfort with a long term 
history of peptic ulcer disease.  In January 1989, it was noted 
that he had GERD with esophageal reflux pyrosis and an upper GI 
series in December 1988 demonstrated a hiatal hernia with free 
reflux and some mucosal changes suggesting esophagitis.  

Considering the fact that the record reflects that the Veteran 
was diagnosed with a shallow duodenal ulcer in October 1975, and 
at that time it was noted that in the past he had an x-ray proven 
duodenal ulcer, the Board notes that, generally, the fact of a 
long lapse of time between service separation in 1966 and initial 
findings some 9 years later weighs against the Veteran's claim.  
The Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, what is missing from this case is competent evidence 
linking a current ulcer disability to service or to Agent Orange 
exposure therein.  There is no competent evidence of record, 
other than the Veteran's lay assertions, showing any such 
relationship.  Full consideration has been given to his own 
assertions that he has a current ulcer condition related to Agent 
Orange exposure; however, the Veteran is a layperson, and as such 
he has no competence to render a medical opinion on diagnosis or 
etiology of this condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  It is true that the Veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay- observable events or the 
presence of disability or symptoms of disability susceptible of 
lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  Here, exposure to Agent Orange is presumed by law.  
However, the Board does not believe that the existence of an 
ulcer condition and/or the probable etiology of an ulcer 
condition is subject to lay diagnosis.  The Board finds no basis 
for concluding that a lay person would be capable of discerning 
the diagnosis of and the etiology of an ulcer condition, in the 
absence of specialized training, which, in this case, the Veteran 
has not established.

Based upon the fact that the Veteran has not been shown to have 
an ulcer disability which has been associated with exposure to 
Agent Orange, upon the lack of clinical evidence that he had an 
ulcer condition in service, upon the remote onset of his duodenal 
ulcer years after service, and upon the lack of persuasive and 
probative medical evidence of a causal nexus between any current 
ulcer disability and service, the Board concludes that the 
Veteran is not entitled to service connection.  As the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt rule does not apply, and the claim for service 
connection for an ulcer condition must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

III. Initial Compensable Rating for Diabetic Retinopathy

The Veteran seeks a higher disability evaluation for his diabetic 
retinopathy, which is currently evaluated as noncompensable.  
Such evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current level of 
disability is of primary concern in a claim for an increased 
rating; and the more recent evidence is generally the most 
relevant in such a claim, as it provides the most accurate 
picture of the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  That being said, VA's 
determination of the "current level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending.  In those 
instances, it is appropriate to apply staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As noted above, the Veteran is currently in receipt of a 
noncompensable disability rating for his service-connected 
diabetic retinopathy.  The Veteran contends that he should be 
entitled to a compensable rating for his service-connected eye 
disability, as secondary to his diabetes mellitus. 

The Veteran is currently rated under Diagnostic Code 6079 for his 
service-connected diabetic retinopathy.  A compensable rating for 
loss of visual acuity requires that corrected vision be 20/40 or 
worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 
4.84(a), Diagnostic Codes 6078, 6079.  The ratings increase in 10 
percent increments according to the levels of vision impairment 
with the greatest award of 100 percent assignable for visual 
acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic 
Codes 6063-6078.

During the pendency of the appeal, the criteria for rating eye 
disabilities changed.  However, because the Veteran filed his 
claim prior to December 10, 2008, the appeal will be considered 
under the old criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).

The Board notes that the Rating Schedule does not contain a 
specific diagnostic code for diabetic retinopathy.  However, 
where an unlisted condition is encountered it is permissible to 
rate it under a closely related disease or injury, in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 (2009).  
In this case, the Board finds that 38 C.F.R. § 4.84, DC 6006, 
which pertains to retinitis, is a closely analogous diagnostic 
code.  Additionally, Diagnostic Codes 6000 through 6009, in 
chronic form, are to be rated from 10 percent to 100 percent 
disabling for impairment of visual acuity or loss of field of 
vision, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during continuance 
of active pathology.  A minimum rating of 10 percent is to be 
assigned during active pathology.  38 C.F.R. § 4.84, DCs 6000-
6009.

On review of the determinative findings of record, the Board 
finds that the competent evidence of record continues to support 
the assignment of a noncompensable rating for diabetic 
retinopathy.  Treatment records and VA examinations have 
continued to show no current findings of diabetic neuropathy, or 
any disability resulting from diabetic neuropathy, to include 
decreased visual acuity.  Moreover, there have been no recent 
retinal findings of any  kind that might be related to diabetic 
retinopathy.  Rather, VA treatment records and VA examinations 
have determined that the Veteran's right eye decreased visual 
acuity is not related to his diabetes mellitus or to diabetic 
neuropathy, but rather has been related to other causes, 
including his age-related macular degeneration.  

The Board finds that the Veteran is not entitled to a compensable 
rating for loss of visual field, as on each examination he was 
found to have no visual field deficits related to diabetes or to 
diabetic neuropathy.  38 C.F.R. § 4.79, DC 6080.  

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40; (2) when vision in both eyes are 
correctable to 20/50; (3) when vision in one eye is correctable 
to 20/70 and vision in the other eye is correctable to 20/40; or 
(4) when vision in one eye is correctable to 20/100 and vision in 
the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 
6078, 6079.  Based on the various eye examinations of the Veteran 
noted in the record, although it has been clearly shown that he 
has decreased and progressively worsening right eye visual 
acuity, at no time has any such decreased visual acuity been 
attributed to his diabetes mellitus or diabetic retinopathy.  

In addition, the Board finds that the record does not demonstrate 
pain, rest-requirements, or episodic incapacity, that would 
warrant a compensable rating.  While a minimum rating of 10 
percent is to be assigned during active pathology for some 
conditions, the evidence does not show that the Veteran has any 
active condition listed in Diagnostic Codes 6000 through 6009, 
that would warrant the assignment of a 10 percent rating.  38 
C.F.R. § 4.84, Diagnostic Codes 6000-6009.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular ratings are found 
to be inadequate, consideration of an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).  In this 
case, however, the Board finds that the rating schedule criteria 
are not inadequate.  The Schedule provides for higher ratings for 
the Veteran's eye disability, but findings supporting a 
compensable rating have simply not been documented or alleged.  
In addition, it has not been shown that the service-connected 
diabetic retinopathy has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  Therefore, the Board finds that referral 
for consideration of the assignment of an extraschedular rating 
is not warranted.

Finally, the Board has considered whether a higher rating might 
be warranted for any period of time during the pendency of this 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, 
the weight of the credible evidence demonstrates that the Veteran 
has not at any point during the appeal period been entitled to a 
compensable rating for his diabetic retinopathy.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for right eye BRVO is granted.

Service connection for a right eye disability (other than BRVO 
and diabetic retinopathy) is denied.

Service connection for ulcers is denied.

An initial compensable rating for the service-connected diabetic 
retinopathy is denied.  


REMAND

Hypertension

The Veteran essentially contends that his hypertension was caused 
by his service-connected diabetes mellitus, or alternatively was 
caused by his exposure to Agent Orange during his service in 
Vietnam.  In support of his claim, he submitted a note from a 
private physician, dated in April 2006, in which the private 
physician opined that the Veteran's hypertension was "possibly 
related" to his diabetes.  On VA examination in December 2005, 
the examiner indicated that the Veteran had hypertension long 
before the diagnosis of diabetes mellitus was made in 2005, and 
opined that based on this, there was no evidence to suggest that 
diabetes mellitus resulted in his developing hypertension.  

While there is medical evidence of record addressing whether the 
Veteran's diabetes mellitus caused or contributed to the 
Veteran's hypertension, the Board finds that such evidence is not 
definitive on this matter.  Moreover, there has not been 
competent medical evidence addressing whether the Veteran's 
hypertension may be related to his presumed exposure to Agent 
Orange during his service in Vietnam.  In that regard, the Board 
notes that in support of his claim, the Veteran's representative 
submitted a copy of an excerpt from Science Daily titled, "Data 
suggest link between Agent Orange exposure and hypertension".  

The Board concludes that the Veteran has submitted sufficient 
evidence which tends to show that he has current hypertension, 
and also medical evidence suggesting a link between hypertension 
and service.  The Board therefore finds that the Veteran 
minimally meets the criteria for a medical examination under the 
VCAA and that the evidentiary record does not contain sufficient 
medical evidence to make a decision on his claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, a remand for a VA examination and opinion 
is necessary in this matter.

Heart Condition

The record reflects that the Veteran has been diagnosed with 
coronary artery disease.  A VA treatment record dated in March 
2008 showed a diagnosis of arteriosclerotic coronary artery 
disease (ASCAD).  It is unclear whether he may have ischemic 
heart disease, as suggested by his representative in the 
September 2010 informal hearing presentation.  On October 13, 
2009, in accordance with authority provided in 38 U.S.C.A § 1116, 
the Secretary of VA announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era, 
for three new diseases (or disabilities): ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  Effective August 31, 
2010, the Secretary published a final rule amending 38 C.F.R. 
§ 3.309(e) to establish a presumption of service connection for 
ischemic heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  75 Fed. Reg. 53,202.  Although there was 
a stay of such claims previously in effect, effective October 30, 
2010, the stay of the adjudication of the affected claims was 
lifted.  Thus, on remand, a VA examination with opinion should be 
obtained in order to determine whether the Veteran has ischemic 
heart disease.  

Right Ear Hearing Loss

As noted above, the claim for service connection for right ear 
hearing loss was not addressed by the AMC in an SSOC, thus, this 
issue must be remanded back to the AMC in order to be 
readjudicated and encompassed in an SSOC

Accordingly, the case is REMANDED for the following action:

1.  With any assistance needed from the 
Veteran, obtain updated and current treatment 
records for the Veteran, from both VA and 
private sources, for any treatment received 
related to hypertension, heart disease, 
cardiovascular disease, or right ear hearing 
loss.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology/onset of any current heart 
disability, to include hypertension.  All 
indicated tests and studies should be 
performed, and all clinical findings reported 
in detail. The claims folder must be made 
available to the medical examiner for review, 
and the examination report should indicate 
whether such review was performed.  

a.  The examiner should specifically indicate 
whether the Veteran has ischemic heart 
disease.  

b.  The examiner should be requested to offer 
an opinion as to whether it is more likely 
than not (i.e., to a degree of probability 
greater than 50 percent), at least as likely 
as not (i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of less than 
50 percent) that any current heart disability 
or cardiovascular disability, to include 
hypertension, is related to or aggravated by 
(i) service; (ii) the service-connected 
diabetes mellitus; or (iii) exposure to Agent 
Orange while serving in Vietnam.

c.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

d.  If it cannot be determined whether the 
Veteran currently has a heart disability, to 
include hypertension, that is related to his 
active service, to the service-connected 
diabetes mellitus, or to Agent Orange 
exposure, on a medical or scientific basis 
and without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so. 

3.  Thereafter, readjudicate the issues on 
appeal, to specifically include the claim for 
service connection for right ear hearing 
loss.  If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he and 
his representative should be provided with an 
SSOC and afforded the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


